Gray, J.
—Appeal from an order of the general term, which affirmed an order denying a motion to compel the purchaser at the sale in foreclosure to complete his purchase, and xelieving him from his bid. The motion was made by the defendants, who were the mortgagors. Assuming that they had an interest in the sale which would give them a standing in court to insist upon such a motion, a fact about which some doubt fairly exists in view of a general release executed "by them after the mortgage sale to the purchaser, this court will not review the order they complain of.
In the affidavits submitted in opposition to their motion there appear facts which, while not perhaps exhibiting an imperfect title, still were sufficient in their nature, and as, in *651part, occurring after the judgment of sale in foreclosure, to move the court to relieve the purchaser from his agreement to take the property bid off.
The court had the undoubted power to control the proceedings in the foreclosure action and with all the facts before it upon which its action was invoked in behalf of each party, the motion of the defendants was denied and the purchaser was relieved from going on with his agreement. It was a matter resting in its discretion and we will not review its action here.
The appeal should be dismissed, with costs.
All concur.